Title: To John Adams from John Taylor, 20 February 1819
From: Taylor, John
To: Adams, John


				
					Respectable Sir
					Virginia—Port Royal—Feb: 20. 1819
				
				I am sorry you terminated your strictures upon my Enquiry because it is probable that I may comply with a late solicitation to issue a new edition, which I incline to enrich with your observations, as I formerly intimated to you. Its value would be still farther enhanced, if you would favour me with your opinion upon banking, which corresponded, I think, in some degree, with my own. The subject of a monied or Stock aristocracy, to which the Enquiry is chiefly directed, is becoming in my view, so important, as to justify this suggestion, since, should it succeed, it would be the means of my obtaining new lights for the publick.As I am writing, permit me to express my concurrance with your remarks in relation to Mr: Wirt’s history of Mr: Henry. I was old enough to serve often in our legislature with this gentleman, to know him and many other patriots of the revolution personally, and to take a deep interest in its progress from beginning to end. And although Mr: Henry possessed very popular talents as an orator, yet I know that he had but little celebrity as a statesman, and none as a soldier or writer. He had certainly some merit as a revolutionary patriot, but I  sincerely believe that its efficiency in promoting that event, was not one tenth part of that resulting from the efforts of many other gentlemen, among whom I cordially and conscientiously class yourself, as an offering to justice, and in some degree (should this letter reach future times) to supply your forbearance to vindicate your own claim. This testimony is, I confess, from a source too  inconsiderable to be very important, but as it comes from a contemporary witness, who has subsequently differed from you in several political opinions, its integrity may perhaps give it some weight.I am, with great respect, Sir, / Your mo: obt: Sert.
				
					John Taylor
				
				
			